                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 KEVIN B. HUTCHINS, JR.,

        Plaintiff,                                                      ORDER
 v.
                                                                Case No. 20-cv-57-wmc
 CORRECTIONAL OFFICER HORTON,
 WARDEN BRIAN FOSTER, DODGE
 COUNTY SHERIFF’S DEPT. and WI PREA,

        Defendants.


       Plaintiff Kevin B. Hutchins, Jr. has filed a proposed civil complaint and requested leave

to proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed without

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than February 11, 2020. If I find that plaintiff is indigent, I will calculate an initial

partial payment amount that must be paid before the court can screen the merits of the

complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Kevin B. Hutchins, Jr. may have until February 11, 2020

to submit a trust fund account statement for the period beginning approximately July 21, 2019

and ending approximately January 21, 2020. If, by February 11, 2020, plaintiff fails to respond
to this order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that

event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 21st day of January, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
